





March 2, 2018
Dear Roger,
I am pleased to provide you with details regarding the supplemental cash bonus
that we recently discussed. Capitalized terms used in this letter, but not
otherwise defined, will have the same meaning given to them in the Executive
Employment Agreement between Liquidity Services, Inc. (the “Company”) and you
dated January 8, 2018.
•
The Company will pay you a supplemental cash bonus in an amount not to exceed
Five Hundred Thousand United States Dollars (US$500,000) subject to the terms in
this letter (the “Bonus”).



•
The Company will accrue the benefit to you of 50% of the Bonus if you achieve,
to the satisfaction of the Chief Executive Officer (the “CEO”) and the
Compensation Committee of the Board of Directors (the “Compensation Committee”),
the FY 2018 LOT Roadmap. “FY 2018 LOT Roadmap” means the plan to develop and
launch into production specific technology solutions relating to the Company’s
LiquidityOne Transformation by September 30, 2018. The Compensation Committee
may waive completion of any portion of the FY 2018 LOT Roadmap in its sole
discretion (for example, a part of the FY 2018 LOT Roadmap is made moot by
changes in Company strategy). Within sixty (60) days after September 30, 2018,
the CEO will present his recommendation to the Compensation Committee on what
percent of the FY 2018 LOT Roadmap has been achieved for the Committee’s review
and approval.



•
The Company will accrue the benefit to you of the remaining 50% of the Bonus if
you achieve, to the satisfaction of the CEO and the Compensation Committee, the
FY2019 IT Roadmap. “FY 2019 IT Roadmap” means the plan to: (i) complete the
final remaining elements of the LiquidityOne Transformation; (ii) realize
post-LiquidityOne Transformation cost-benefits from retiring legacy systems to
the extent not already realized; and (iii) develop and launch into production
specific additional technology solutions by September 30, 2019. The Compensation
Committee may waive completion of any portion of the FY 2019 IT Roadmap in its
sole discretion (for example, a part of the FY 2019 IT Roadmap is made moot by
changes in Company strategy). Within sixty (60) days after September 30, 2019,
the CEO will present his recommendation to the Compensation Committee on what
percent of the FY 2019 IT Roadmap has been achieved for the Committee’s review
and approval.



•
The Company will pay the Bonus to you, to the extent such amounts have been
approved by the Compensation Committee and, therefore, has accrued to you, on or
before December 31, 2019 (the “Payment Date”).



•
If either the FY 2018 LOT Roadmap or the FY 2019 IT Roadmap changes, then the
CEO will amend in good faith the schedule and goals on which you accrue your
Bonus to reasonably accommodate roadmap changes; provided, however, the CEO may
not change the total maximum amount of the Bonus or the Payment Date.



•
If, as of the Payment Date, you are no longer employed by the Company or either
you or the Company has given notice to terminate your employment, you will have
no right to the Bonus or any part thereof, unless such termination of employment
is: (a) by reason of death or Disability; or (b) by the Company without Cause or
by you for Good Reason (as such terms are defined in your Executive Employment
Agreement). In such circumstances, you will lose no entitlement to the Bonus
which has already accrued and you shall be entitled to such pro rata portion of
the unaccrued Bonus achieved as reasonably determined by the CEO.



All amounts paid to you under this Agreement will be reported as income to you
and subject to any deductions and withholdings required by law or Company
policy.







--------------------------------------------------------------------------------





On behalf of Liquidity Services, I congratulate you and thank you for your
dedication to the continuing development and growth of the Company.


Sincerely,


Mike Lutz
VP, Human Resources





